 Case 2:18-bk-20151-ER      Doc 1401 Filed 01/28/19 Entered 01/28/19 23:08:17           Desc
                              Main Document    Page 1 of 4


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK, TWEED, HADLEY & McCLOY LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                         UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151-ER
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Case No.: 18-20162-ER
                                                           Case No.: 18-20163-ER
     INC., et al.,                                         Case No.: 18-20164-ER
12
                                                           Case No.: 18-20165-ER
13                 Debtors and Debtors In Possession.      Case No.: 18-20167-ER
                                                           Case No.: 18-20168-ER
14                                                         Case No.: 18-20169-ER
     Affects:                                              Case No.: 18-20171-ER
15                                                         Case No.: 18-20172-ER
                                                           Case No.: 18-20173-ER
      All Debtors                                         Case No.: 18-20175-ER
16
      Verity Health System of California, Inc.            Case No.: 18-20176-ER
17    Saint Louise Regional Hospital                      Case No.: 18-20178-ER
      St. Francis Medical Center                          Case No.: 18-20179-ER
18    St. Vincent Medical Center                          Case No.: 18-20180-ER
      Seton Medical Center                                Case No.: 18-20181-ER
19    O’Connor Hospital Foundation                        Chapter 11 Cases
20    Saint Louise Regional Hospital
     Foundation                                            Hon. Ernest M. Robles
21    St. Francis Medical Center of
     Lynwood Foundation                                    DECLARATION OF CYNTHIA A.
22    St. Vincent Foundation                              NELSON IN SUPPORT OF OFFICIAL
                                                           COMMITTEE OF UNSECURED
      St. Vincent Dialysis Center, Inc.                   CREDITORS’ LIMITED OBJECTION
23    Seton Medical Center Foundation                     TO SGM SALE MOTION
24    Verity Business Services                            [DKT. 1279]
      Verity Medical Foundation
25    Verity Holdings, LLC
      De Paul Ventures, LLC
26    De Paul Ventures - San Jose
     Dialysis, LLC
27

28                 Debtors and Debtors In Possession.
 Case 2:18-bk-20151-ER         Doc 1401 Filed 01/28/19 Entered 01/28/19 23:08:17                  Desc
                                 Main Document    Page 2 of 4


 1                              DECLARATION OF CYNTHIA A. NELSON

 2   I, Cynthia A. Nelson, declare:

 3                  1.      I am over 18 years of age. I have personal knowledge of the facts stated

 4   below or have gained knowledge of them from documents typically obtained by financial advisors in

 5   my capacity or from the professionals assisting me in my capacity as a financial advisor, and, if

 6   called as a witness, I could and would testify competently thereto.

 7                  2.      I am a Senior Managing Director in the Corporate Finance & Restructuring

 8   group at FTI Consulting, Inc. (“FTI”), the proposed financial advisor to the Official Committee of

 9   Unsecured Creditors (the “Committee”) appointed in the chapter 11 cases of the above-captioned

10   debtors and debtors-in-possession (the “Debtors”). I am based in Los Angeles where I lead FTI’s

11   Los Angeles Corporate Finance Practice. Prior to joining FTI I was a partner in the Business

12   Recovery Services practice of PricewaterhouseCoopers.

13                  3.      I have over 25 years of experience in the restructuring and turnaround

14   industry, and assist stakeholders in developing, evaluating, and implementing turnaround plans and

15   restructurings in both judicial and non-judicial circumstances. These efforts routinely involve either

16   managing the disposition of enterprises and assets or advising creditors and other stakeholders in

17   connection with such sales, including Chapter 11 bankruptcy auctions. I have extensive experience

18   with real estate, health care, retail, land, and other types of enterprises and assets and am familiar

19   with customary practices in connection with the disposition of such assets.

20   No Consultation Rights for Stalking Horse Bidders

21                  7.      In my experience, stalking horse bidders typically are not granted

22   “consultation” rights alongside “Consultation Parties” with respect to additional bidding procedures

23   in connection with a Chapter 11 sale process. To do so would give a stalking horse bidder a greater

24   voice with respect to how the sale process and auction are to be conducted in connection with

25   matters that may not be related to its own bid. Consultation parties usually have obligations to the

26   estate and their constituents. The Stalking Horse has no such obligation other than to themselves

27   and cannot be objective in determining changes to auction procedures to maximize value or the

28


                                                         2
 Case 2:18-bk-20151-ER           Doc 1401 Filed 01/28/19 Entered 01/28/19 23:08:17                   Desc
                                   Main Document    Page 3 of 4


 1   higher or better bid. The break-up fee is its protection regarding any concerns being addressed by

 2   the Consultation Parties.

 3                   8.      In addition, granting the stalking horse bidder such a “consultation” right

 4   could only result in bidding by other bidders being chilled due to concerns that the stalking horse

 5   bidder has been granted a preferential status that could tilt the playing field in its favor.

 6                   9.      Thus, while a stalking horse bidder may be permitted to protect any rights and

 7   prerogatives it negotiated as to its own bid, it is generally not be permitted to exercise any greater

 8   control over the auction process, or the rights of the debtor, the official committee, or any other

 9   bidder with respect to the sale process.

10   10.     Stalking Horse Bidder As Back-Up Bidder

11                   11.     In my experience, stalking horse bidders are generally required to serve as

12   back-up bidders. Back-up bidders serve an important function in the chapter 11 auction process by

13   furnishing the debtor with a fallback in the event that the successful bidder, be it a stalking horse

14   bidder or overbidder, breaches its obligation to close.

15                   12.     All bidding procedures with which I am familiar contain provisions

16   (i) mandating that the second highest bid and bidders be designated the back-up bid and back-up

17   bidder, respectively; and (ii) requiring the back-up bidder to keep its bid open for a period of time

18   after the sale hearing to be in a position to step into the shoes of the successful bidder in the event

19   that it does not close for any reason.

20                   13.     I know of no basis on which to excuse a stalking horse bidder, as opposed to

21   an overbidder or any other type of bidder, from compliance with these back-up bidder obligations.

22
                                   [Remainder of Page Intentionally Left Blank]
23

24

25

26

27

28


                                                          3
 Case 2:18-bk-20151-ER        Doc 1401 Filed 01/28/19 Entered 01/28/19 23:08:17               Desc
                                Main Document    Page 4 of 4


 1                  I declare under penalty of perjury under the laws of the United States of America that

 2   the foregoing is true and correct.

 3                  Executed this 28th day of January, 2019, at Los Angeles, California.

 4

 5                                                         __________________________
                                                           Cynthia A. Nelson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       4
